      Case 3:06-cv-00545-WHA Document 881 Filed 12/16/20 Page 1 of 2



 1   JAMES McMANIS (40958)
     ELIZABETH PIPKIN (243611)
 2   CHRISTINE PEEK (234573)
     MARWA ELZANKALY (206658)
 3   McMANIS FAULKNER
     a Professional Corporation
 4   50 West San Fernando Street, 10th Floor
     San Jose, California 95113
 5   Telephone:     (408) 279-8700
     Facsimile:     (408) 279-3244
 6   Email:         cpeek@mcmanislaw.com
                    epipkin@mcmanislaw.com
 7
     Attorneys for Plaintiff,
 8   Rahinah Ibrahim
 9                                UNITED STATES DISTRICT COURT

10                               NORTHERN DISTRICT OF CALIFORNIA

11                                   SAN FRANCISCO DIVISION

12
     RAHINAH IBRAHIM, an individual,             Case No. C 06-0545 WHA
13
                    Plaintiff,
14                                               STIPULATION AND [PROPOSED]
            v.                                   ORDER FOR DISMISSAL WITH
15                                               PREJUDICE
     DEPARTMENT OF HOMELAND
16   SECURITY, et al.,
17                  Defendants.
18

19

20

21

22

23

24

25

26

27

28

      STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE;
      Case No. C 06-0545 WHA
      Case 3:06-cv-00545-WHA Document 881 Filed 12/16/20 Page 2 of 2



 1          The parties to this action, by and through their respective counsel of record, and pursuant
 2   to Federal Rule of Civil Procedure 41(a)(2) hereby stipulate, and jointly request, in consideration
 3 of the parties’ settlement, that this action be dismissed, in its entirety, with prejudice, including

 4 any claims stated herein against all parties, with Defendants to bear their own attorney’s fees and

 5 costs.

 6          IT IS SO STIPULATED:
 7 Dated: December 15, 2020                        McMANIS FAULKNER
 8

 9                                                 /s/ Marwa Elzankaly
10                                                 MARWA ELZANKALY

11                                                 Attorneys for Plaintiff, RAHINAH IBRAHIM

12

13   Dated: December 15, 2020                      UNITED STATES DEPARTMENT OF JUSTICE

14

15                                                 /s/ Indraneel Sur
                                                   INDRANEEL SUR
16

17                                                 Attorneys for Defendants

18

19   [In accordance with Civil Local Rule 5-1.i.3, Marwa Elzankaly, counsel for plaintiff, attests that

20   concurrence in the filing of the document has been obtained from each of the other signatories,

21   which shall serve in lieu of their signatures on this document.]

22
                                                   ORDER
23

24          IT IS SO ORDERED.
25

26
              December 15, 2020.
      DATED: ______________________                     ______________________________________
27                                                      HONORABLE WILLIAM ALSUP
                                                        United States District Court
28
                                                1
      STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE; Case No. C 06-0545
      WHA
